Case: 20-1682    Document: 35    Page: 1   Filed: 03/11/2021




        NOTE: This disposition is nonprecedential.


   United States Court of Appeals
       for the Federal Circuit
                  ______________________

                IN RE: MARK GORRIS,
                        Appellant
                 ______________________

                        2020-1682
                  ______________________

     Appeal from the United States Patent and Trademark
 Office, Patent Trial and Appeal Board in No. 12/639,882.
                   ______________________

                 Decided: March 11, 2021
                 ______________________

     MICHAEL JOHN HICKEY, Lewis Rice LLC, St. Louis, MO,
 for appellant. Also represented by MICHAEL ARMSTRONG,
 KIRK DAMMAN.

    KAKOLI CAPRIHAN, Office of the Solicitor, United States
 Patent and Trademark Office, Alexandria, VA, for appellee
 Andrew Hirshfeld. Also represented by THOMAS W.
 KRAUSE, FARHEENA YASMEEN RASHEED, MOLLY R. SILFEN.
                 ______________________

  Before O’MALLEY, MAYER, and TARANTO, Circuit Judges.

 PER CURIAM.
Case: 20-1682     Document: 35      Page: 2    Filed: 03/11/2021




 2                                                IN RE: GORRIS




     Mark Gorris appeals a decision of the Patent Trial and
 Appeal Board (“board”) affirming an examiner’s obvious-
 ness rejections of proposed claims 21–38 of U.S. Patent Ap-
 plication No. 12/639,882 (the “’882 application”). See Ex
 parte Gorris, No. 2018-004209, 2020 WL 601688 (P.T.A.B.
 Feb. 4, 2020) (“Board Decision”). For the reasons discussed
 below, we affirm.
                         BACKGROUND
     The ’882 application describes the formulation of a
 “chewable consumable” that contains a “medicinal dose” of
 cinnamon. J.A. 9; see also J.A. 22–23. The application ex-
 plains that “[c]innamon is believed to act as an appetite
 suppressant as well as providing other health benefits
 when taken in a sufficient dose.” J.A. 17. It further states
 that although cinnamon is used in a variety of foods, such
 as cereals and cookies, “the inclusion of cinnamon in these
 foods as a flavoring is in a relatively small dose.” J.A. 17–
 18. Because the amount of cinnamon contained in a food
 item is typically very small relative to the item’s total mass,
 ingesting that food item generally “is insufficient to provide
 for any meaningful benefit without undue consumption of
 the food item.” J.A. 18.
     The ’882 application explains that a “medicinal dose” of
 cinnamon can be delivered by placing the cinnamon in a
 “chewable consumable” and using an unrefined sweetener
 to bind the chewable consumable’s ingredients together.
 J.A. 9; see also J.A. 36–38. Independent claim 21 is repre-
 sentative:
     A chewable consumable comprising:
         a medicinal dose of cinnamon, said medicinal
     dose comprising at least 1 gram and at least 2.5%
     of the total mass of said chewable consumable;
         a fruit additive chosen from the group consist-
     ing of: fruit extract, fruit rind and combinations
Case: 20-1682      Document: 35      Page: 3   Filed: 03/11/2021




 IN RE: GORRIS                                               3



     thereof, said fruit additive comprising at least 2.5%
     of the total mass of said chewable consumable;
           a grain; and
           an unrefined sweetener;
         wherein said chewable consumable is formed
     by said unrefined sweetener binding said cinna-
     mon, said fruit additive, and said grain together
     without use of additional fat or chain proteins in
     said binding;
        wherein said chewable consumable comprises
     between about 16 to about 35 grams.
 J.A. 9.
      The board affirmed the examiner’s rejection of claim 21
 as obvious over U.S. Patent Application No. 2009/0004334
 A1 (“Nair”), see J.A. 408–20, in combination with Lan Su et
 al., Total Phenolic Contents, Chelating Capacities & Radi-
 cal-Scavenging Properties of Black Peppercorn, Nutmeg,
 Rosehip, Cinnamon & Oregano Leaf, 100 Food Chemistry
 990–97 (2007) (“Su”), see J.A. 421–28, as well as a number
 other references, see J.A. 429–513. The board explained
 that because Gorris had only presented arguments ad-
 dressing the examiner’s rejection of claim 21, the rejection
 of the dependent claims would “stand[] or fall[] with the
 rejection of claim 21.” Board Decision, 2020 WL 601688, at
 *2.
      Although Gorris contended that the cinnamon concen-
 tration recited in proposed claim 21 “would be beyond that
 which one skilled in the art would have considered in a nu-
 tritional product,” the board rejected this argument. Id. In
 the board’s view, because “Nair expressly identifies cinna-
 mon as an ingredient intended to provide health benefits,”
 a person “of ordinary skill in the art would have had a rea-
 son to maximize the amount of cinnamon contained in the
 [food] product.” Id. The board determined, moreover, that
Case: 20-1682     Document: 35      Page: 4    Filed: 03/11/2021




 4                                                IN RE: GORRIS




 Gorris had failed to establish that the cinnamon concentra-
 tion level recited in his claims “would have exceeded that
 which would have been considered with a reasonable ex-
 pectation of success for the known purpose of providing
 maximum health benefits.” Id.
    Gorris then filed a timely appeal with this court. We
 have jurisdiction under 28 U.S.C. § 1295(a)(4)(A) and 35
 U.S.C. § 141(a).
                          DISCUSSION
     This court reviews the board’s factual determinations
 for substantial evidence and its legal determinations de
 novo. See In re Van Os, 844 F.3d 1359, 1360 (Fed. Cir.
 2017). Obviousness is a question of law based on underly-
 ing factual findings. See Arctic Cat Inc. v. Bombardier Rec-
 reational Prods. Inc., 876 F.3d 1350, 1358 (Fed. Cir. 2017).
 Such factual findings include determinations as to: (1) the
 scope and content of the prior art; and (2) whether a person
 of ordinary skill in the art would have been motivated to
 combine or modify prior art references with a reasonable
 expectation of success. See Intelligent Bio-Sys., Inc. v. Illu-
 mina Cambridge Ltd., 821 F.3d 1359, 1366 (Fed. Cir. 2016);
 Ariosa Diagnostics v. Verinata Health, Inc., 805 F.3d 1359,
 1364 (Fed. Cir. 2015).
     On appeal, Gorris contends that both the board and the
 examiner “ignored the fact that the cited prior art refer-
 ences did not disclose, separately or in combination with
 each other, the amount or percentage of cinnamon claimed
 in [his] invention’s chewable consumable.” Brief of Appel-
 lant 12. In support, he contends that although Nair, the
 primary reference relied upon by the board and the exam-
 iner, “teaches a concentration range of cinnamon for its
 powdered supplement,” it “gives no indication whatsoever
 regarding what the amount or percentage of cinnamon
 would be in any chewable consumable created from Nair’s
 powdered supplement.” Id. (emphases omitted). Addition-
 ally, Gorris asserts that a person of ordinary skill in the art
Case: 20-1682     Document: 35     Page: 5    Filed: 03/11/2021




 IN RE: GORRIS                                               5



 would not have been motivated to “modify Nair in a way
 that meets” the limitations of proposed claim 21. Id. (em-
 phasis omitted).
     Having reviewed the record, however, we see no legal
 error in the board’s analysis and conclude that its factual
 findings are supported by substantial evidence. Nair de-
 scribes a nutritional powder which contains cinnamon and
 which can be incorporated into a variety of chewable food
 products. J.A. 411–18. Nair explains, moreover, that cin-
 namon can have a wide range of medicinal benefits. J.A.
 411. For example, cinnamon may “provide a natural rem-
 edy against adult onset type II diabetes” and may assist in
 “lowering ‘bad’ LDL cholesterol.” J.A. 411. Cinnamon may
 also act as a “mild stimulant” and can exhibit “anti-blood
 clotting action.” J.A. 411. *
     Nair further teaches the formulation of a nutritional
 powder containing cinnamon in an amount as high as
 twenty percent, by weight, of the powder. J.A. 414. This
 powder can be incorporated into food products such as
 cookies and nutrient bars. J.A. 417–18. Other ingredients,
 such as spices and honey, can be combined with the powder
 to increase stability and to provide additional nutritional
 benefits. J.A. 417–18.
     Gorris does not meaningfully dispute that Nair teaches
 the formulation of a nutritional powder with a cinnamon
 concentration of between approximately 0.1% and approx-
 imately 20% by weight, see J.A. 361–62, 414, or that this
 cinnamon concentration range overlaps with the cinnamon
 concentration recited in claim 21 of his application. He



      * Su likewise teaches that cinnamon can confer sig-
 nificant health benefits. See J.A. 422. It explains that in
 addition to providing flavoring, cinnamon exhibits “antimi-
 crobial activity” and can be used “for controlling glucose in-
 tolerance and diabetes.” J.A. 422.
Case: 20-1682    Document: 35      Page: 6    Filed: 03/11/2021




 6                                               IN RE: GORRIS




 asserts, however, that the board erred in affirming the ex-
 aminer’s obviousness rejections because Nair only de-
 scribes the desired cinnamon concentration in a nutritional
 powder that is subsequently used to make a chewable con-
 sumable, rather than the cinnamon concentration in the
 chewable consumable itself. See Brief of Appellant 17–20.
     We disagree. Even assuming arguendo that Gorris’
 reading of Nair is correct, substantial evidence supports
 the board’s determination that a person of ordinary skill in
 the art would have been motivated to formulate a chewable
 food product with the claimed cinnamon concentration and
 that he or she would have had a reasonable expectation of
 success in doing so. See Board Decision, 2020 WL 601688,
 at *2.
      As to motivation, this court has explained that “[t]he
 normal desire of artisans to improve upon what is already
 generally known can provide the motivation to optimize
 variables such as the percentage of a known [ingredient]
 for use in a known” product. In re Ethicon, Inc., 844 F.3d
 1344, 1351 (Fed. Cir. 2017); see also KSR Int’l Co. v. Tele-
 flex Inc., 550 U.S. 398, 401 (2007) (emphasizing that “[i]f a
 person of ordinary skill in the art can implement a predict-
 able variation [of a known product], and would see the ben-
 efit of doing so, § 103 likely bars its patentability”);
 Genentech, Inc. v. Hospira, Inc., 946 F.3d 1333, 1341–42
 (Fed. Cir. 2020) (concluding that a skilled artisan would
 have been motivated to optimize the temperature in a
 claimed process and explaining that “given the ease with
 which temperature can be varied, finding an optimal tem-
 perature range would have been nothing more than routine
 experimentation”); Pfizer, Inc. v. Apotex, Inc., 480 F.3d
 1348, 1368 (Fed. Cir. 2007) (emphasizing that “the discov-
 ery of an optimum value of a variable in a known process
 is usually obvious”). Given that both Nair and Su tout the
 health benefits of cinnamon and that Nair specifically
 teaches that a powder containing a concentration of cinna-
 mon as high as twenty percent by weight can be
Case: 20-1682     Document: 35     Page: 7    Filed: 03/11/2021




 IN RE: GORRIS                                               7



 incorporated into various food products, J.A. 414, 417–18,
 substantial evidence supports the board’s determination
 that a person of ordinary skill in the art would have been
 motivated to formulate a chewable food product containing
 the cinnamon concentration recited in proposed claim 21.
 See Board Decision, 2020 WL 601688, at *2 (concluding
 that a skilled artisan, knowing of cinnamon’s health bene-
 fits, would have been motivated to maximize the cinnamon
 concentration in a food product); see also KSR, 550 U.S. at
 418 (emphasizing that the obviousness inquiry must “take
 account of the inferences and creative steps that a person
 of ordinary skill in the art would employ”).
     The board likewise correctly determined that a person
 of ordinary skill in the art would reasonably have expected
 to succeed in formulating a “chewable consumable” product
 that contained a “medicinal dose of cinnamon . . . compris-
 ing at least 1 gram and at least 2.5% of the total mass of
 said chewable consumable.” J.A. 9; see Board Decision,
 2020 WL 601688, at *2. Although Gorris asserted before
 the board that a person of ordinary skill in the art would
 not have included the recited cinnamon concentration in a
 chewable food product because of cinnamon’s strong flavor,
 he failed to provide any persuasive evidence to support this
 contention. See Board Decision, 2020 WL 601688, at *2
 (stating that Gorris had “not provided evidence that the re-
 cited concentration range would have exceeded that which
 would have been considered with a reasonable expectation
 of success for the known purpose of providing maximum
 health benefits”); see also Pfizer, 480 F.3d at 1365 (explain-
 ing that the prior art need only provide a reasonable expec-
 tation of success and that “absolute predictability of
 success is not required”).
     In this regard, we note that Gorris points to no persua-
 sive evidence indicating that a person of ordinary skill in
 the art would have faced any significant difficulties in cre-
 ating a chewable food product containing the cinnamon
 concentration recited in proposed claim 21. Nor did Gorris
Case: 20-1682     Document: 35     Page: 8    Filed: 03/11/2021




 8                                               IN RE: GORRIS




 provide the board with any persuasive evidence that his re-
 cited cinnamon concentration produces unexpected results.
 See, e.g., In re Applied Materials, Inc., 692 F.3d 1289, 1297
 (Fed. Cir. 2012) (concluding that the board correctly re-
 jected claims as obvious where “there was no indication
 that obtaining the claimed dimensions was beyond the ca-
 pabilities of one of ordinary skill in the art or produced any
 unexpectedly beneficial properties”). We have considered
 Gorris’ remaining arguments but do not find them persua-
 sive.
                         CONCLUSION
     Accordingly, the decision of the Patent Trial and Ap-
 peal Board is affirmed.
                         AFFIRMED